Allowable Subject Matter
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The prior art is silent in teaching wherein (a) a bezel having a standard opening configured to receive a conventional aftermarket stereo head unit and an outer bezel perimeter, with said outer bezel perimeter configured to fit within an OEM head unit opening in said vehicle dash assembly; (b) a head unit emulator bracket, including, (i) an outer emulator bracket perimeter, said outer emulator bracket perimeter being configured to slide into said standard opening in said bezel, (ii) a forward extending portion configured to emulate a form factor of said conventional aftermarket stereo head unit, including a right side and a left side; (c) a right attachment bracket connected to said right side of said forward extending portion, said right attachment bracket including dash mounting features configured to attach said right attachment bracket to said existing vehicle dash assembly; (d) a left attachment bracket connected to said left side of said forward extending portion, said left attachment bracket including dash mounting features configured to attach said left attachment bracket to said existing vehicle dash assembly; (e) a standoff connected to said head unit emulator bracket; 28 (e) a tablet receiver connected to said standoff; and (f) said tablet receiver being configured to hold said tablet in combination with all other claimed elements of independent claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID E CHOI/Primary Examiner, Art Unit 2174